Citation Nr: 1630047	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  09-21 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for chronic duodenitis.

2.  Entitlement to a rating in excess of 30 percent for hemorrhoids, status postoperative with anal stricture prior to November 29, 2010, currently evaluated at 20 percent.

3.  Entitlement to a rating in excess of 60 percent for fecal incontinence associated with hemorrhoids, status postoperative with anal stricture beginning November 29, 2010.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1965 to January 1967 with additional reserve service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Veteran's appeal was previously remanded by the Board in July 2013, and February 2015.    

In a May 2013 rating decision, the RO granted the Veteran's claim of entitlement to a TDIU effective January 23, 2012.  There is no subsequent correspondence from the Veteran or his representative expressing disagreement with the award.  The Board finds that this case is distinguishable from Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) and no action on the part of the Board is warranted. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran's chronic duodenitis has been manifested by moderate symptoms, characterized by recurring episodes of severe symptoms two or three times a year averaging 10 days in duration, or with continuous moderate manifestations; moderately severe symptoms have not been shown.

2.  Prior to November 29, 2010 the Veteran's hemorrhoids, status postoperative with anal stricture manifested in extensive leakage.  

3.  Prior to November 29, 2010 the Veteran's hemorrhoids, status postoperative with anal stricture manifested in frequent bleeding, with recurrences.

4.  From November 29, 2010, the Veteran has not exhibited complete loss of sphincter control.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for chronic duodenitis, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4 .7, 4.114, Diagnostic Code (DC) 7305 (2015).

2.  The criteria for a 50 percent rating, but no higher, for the Veteran's leakage symptoms associated with hemorrhoids, status postoperative with anal stricture prior to November 29, 2010 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4 .7, 4.114, Diagnostic Code (DC) 7333 (2015). 

3.  The criteria for a separate 10 percent rating, but no higher, for the Veteran's bleeding symptoms associated with hemorrhoids, status postoperative with anal stricture prior to November 29, 2010 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4 .7, 4.114, Diagnostic Code (DC) 7336 (2015).

4.  The criteria for a rating in excess of 20 percent for hemorrhoids, status postoperative with anal stricture beginning from November 29, 2010 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4 .7, 4.114, Diagnostic Code (DC) 7336 (2015).

5.  The criteria for a rating in excess of 60 percent for the Veteran's fecal incontinence associated with hemorrhoids, status postoperative with anal stricture beginning from November 29, 2010 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4 .7, 4.114, Diagnostic Code (DC) 7332 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA's duty to notify was satisfied by letters dated in January and August 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records, as well as obtaining a medical examination or opinion of the Veteran's disability when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The RO associated the Veteran's service treatment records (STRs) and VA treatment records with the claims file.  Private medical records are also associated with the Veteran's claims file.  The Veteran has not identified any treatment records aside from those that are already of record, nor is there any indication that the Veteran has sought additional treatment relevant to the instant appeal.

The prior remand instructions were substantially complied with for the Veteran's claim.  The December 2015 Board remand instructions stated that the Veteran's VA treatment records be updated, and that he be given the opportunity to provide authorization for VA to obtain private records, which were both successfully completed by the RO.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

At a February 2015 VA examination, the examiner reviewed the Veteran's complaints, medical history, conducted a physical examination and gave a diagnosis.  Since the examinations included sufficient detail as to the current severity of the Veteran's disabilities on appeal, the Board concludes that the examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.   

Legal Criteria

The Veteran filed his claim for increase in December 2007.  During the course of this appeal, the record reflects that the Veteran was rated 30 percent for hemorrhoids, status postoperative with anal stricture under Diagnostic Codes 7336-7333.  The Veteran then filed a claim for service connection for fecal incontinence secondary to his service-connected hemorrhoids.  In a May 2013 rating decision, the RO separated the Veteran's symptoms and granted separate compensation for fecal incontinence of 60 percent under Diagnostic Code 7332, and separate compensation for hemorrhoids of 20 percent under Diagnostic Code 7336 effective November 29, 2010.  The Board finds that the change in Diagnostic Codes from 7336-7333 to 7336 for his hemorrhoids and 7332 for his fecal incontinence was proper based on a review of the Veteran's symptomatology and did not result in a reduction of the disability rating.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993); Murray v. Shinseki, 24 Vet. App. 420 (2011); Read v. Shinseki, 651 F.3d 1296 (Fed. Cir. 2011); VAOPGCPREC 71-91.  During the course of this appeal, the record also reflects that the Veteran was rated at 20 percent disabling for his chronic duodenitis under Diagnostic Code 7305 effective from December 2007.  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In evaluating increased rating claims staged ratings must be considered.  Id. at 509-10. 

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114 (2015).

Under 38 C.F.R. § 4.114, Diagnostic Code (DC) 7305, for duodenal ulcers, offers the following: a 10 percent evaluation is for mild but recurring symptoms once or twice yearly; a 20 percent is for moderate recurring episodes of severe symptoms two to three times a year averaging 10 days in duration or with continuous moderate manifestations; a 40 percent is warranted for moderately severe, less than severe but with impairment of health manifested by anemia and weight loss or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year; a 60 percent is assigned for severe symptoms including pain only partially relived by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.

Under 38 C.F.R. § 4.114, Diagnostic Code (DC) 7332, impairment of sphincter control, offers the following: a noncompensable disability rating is warranted for healed or slight impairment of sphincter control, without leakage; a 10 percent disability rating is warranted for constant slight, or occasional moderate leakage; a 30 percent disability rating is warranted for occasional involuntary bowel movements, necessitating wearing of a pad; a 60 percent disability rating is warranted for extensive leakage and fairly frequent involuntary bowel movements; and a maximum schedular 100 percent disability rating is warranted for complete loss of sphincter control.  

Under 38 C.F.R. § 4.114, Diagnostic Code (DC) 7333, stricture of rectum and anus, offers the following: a 30 percent rating when there is moderate reduction of lumen or moderate constant leakage; a 50 percent rating when there is great reduction of lumen or extensive leakage; and a maximum schedular 100 percent disability is warranted for when a colostomy is required.  

Under 38 C.F.R. § 4.114, Diagnostic Code (DC) 7336, a noncompensable rating is assigned for mild or moderate hemorrhoids; a 10 percent rating is assigned for large or thrombotic, irreducible hemorrhoids with excessive redundant tissue, evidencing frequent recurrence; and a 20 percent rating is assigned for hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Facts

In June 2007, VA medical staff noted chronic problems with intermittent diarrhea, low abdominal pain and gas, and that the Veteran sometimes suffered from diarrhea after eating.  The Veteran also endorsed chronic pain with bowel movements. 

VA medical records from July 2007 show that the Veteran received follow-up treatment for his rectal bleeding.  The Veteran stated that he had blood on his stool when he wiped for two days, and that for several months it had been harder for him to put in his suppositories.  A rectal exam noted no hemorrhoid palpated, and no external hemorrhoids were seen.  

VA medical records from October 2007 indicate that the Veteran had a history of five surgeries for his hemorrhoids, had constant pain, which increased during bowel movements and when coughing.  The Veteran's symptoms also included bleeding small amount on stools or on paper after wiping, excess gas with occasional leakage of stool when flatus, and that he recently began experiencing diarrhea.  It was noted that the Veteran's diarrhea was unrelated to his food intake.  The Veteran was assessed with anal pain, anal incontinence with anal irritation, and acute diarrhea.

VA medical records from November 2007 show that the Veteran has a history of anal pain which is chronic in nature, and that he has had multiple hemorrhoid surgeries, with associated anal incontinence on occasion.  The Veteran was started on anal nitroglycerin for a possible interment anal fissure.  Medical staff noted that the Veteran's problems were unchanged and that the nitroglycerin did not offer relief.  The Veteran's anal incontinence was deemed intermittent and more associated with a sense of urgency.  The Veteran had mild external hemorrhoids, and no anal fissures.  The Veteran was assessed with chronic anal pain, and mild anal incontinence due to multiple anal surgeries.    

In January 2008 the Veteran underwent a digestive conditions VA examination.  A physical exam noted thrombosed hemorrhoids, denied bleeding, and denied presence of fistulas.  The examiner noted that the Veteran's sphincter was tight and painful, and unable to insert digit secondary to pain.  The Veteran was diagnosed with irritable bowel syndrome, with significant effects on his usual occupation in that the Veteran suffers from fecal incontinence and pain.  The VA examiner also noted that the Veteran's irritable bowel syndrome was affected by the Veteran's food intake, and that no matter what he eats, shortly after eating he has to go to the bathroom to defecate which can be loose to watery stools.  Excessive flatulence was also noted.     

In review of the Veteran's hemorrhoids it was noted that the Veteran's condition had gotten progressively worse since its onset.  The Veteran currently treated his hemorrhoids with suppositories and ointment.  The Veteran reported persistent pain to his hemorrhoids since his surgeries.  In review of the Veteran's current symptoms, the Veteran suffered from anal itching, burning, diarrhea, difficulty passing stool, pain, and tenesmus.  The examiner noted that the Veteran had frequent bleeding, two recurrences without thrombosis, and that the Veteran suffered from severe leakage with occasional frequency.  At the time of the examination the Veteran weighed roughly 205 pounds.      

VA medical records from September 2008 show that the Veteran suffered from rectal bleeding for one week.

Medical Evidence from San Antonio Community Hospital dated from October 2008 is associated with the record.  The evidence indicates that the Veteran had a new onset of rectal bleeding.  The Veteran underwent a colonoscopy with findings that he suffered from diffuse irritable bowel syndrome, internal and external hemorrhoids, and diverticulosis.  

In the Veteran's Form 9, received in April 2009, the Veteran stated that he still has bleeding, swelling, and rectal pain when he goes to the bathroom.  The Veteran also stated that he is so sore it is hard for him to get up, and hard for him to sit with hemorrhoids.  The Veteran also stated that he had a hard time holding stools, and that when he needed to use the bathroom he cannot release his bowel movement, which caused fissures.

VA medical records from January 2010 indicate that the Veteran recently had more bleeding than usual in his stool, and that after two fleet enemas he still had blood in his stool.  The Veteran also complained about the amount of gas he experienced, and that he has pain when he gets up from a sitting position.  The Veteran's bleeding was believed to be from an internal hemorrhoid.     

In July 2010 the Veteran had a follow-up for his conditions.  The Veteran complained of continued lower abdomen pain, with pain worse when eating.  The Veteran stated that when he has a bowel movement his pain is slightly relieved.  The Veteran reported that approximately two times a week he had occasional blood in the stool during wiping.  The Veteran also stated that he had urges for a bowel movement, would try to hold it, but still the stool would come out anyway.  The Veteran reported good appetite and no weight loss.  

In November 2010 the Veteran reported that he was having more stool incontinence, and that diapers did not work well because he was ambulatory.

In December 2010 the Veteran had a follow-up for his conditions.  The Veteran reported continued symptomology.  The Veteran reported that he experienced occasional involuntary soilage of stool in his underwear.

Private medical evidence from Cedar-Sinai Medical Center is associated with the record.  A March 2011 medical report shows that the Veteran complained of anal discomfort and pain with involuntary leakage of stool.  The Veteran also stated that he occasionally felt the need to defecate but that the stool would not come out.        

In May 2011 the Veteran had a follow-up for his conditions.  The Veteran stated that his abdominal discomfort was constant, crampy, and varied in intensity.  The Veteran stated that his pain was worse with eating, and better after a bowel movement.  The Veteran noted that he had two to three bowel movements a day, had occasional blood in his stool during wiping, and involuntary soilage.

In August 2011 the Veteran had a follow-up for his conditions.  The Veteran had continued rectal complaints, rectal pain, bleeding, incontinence, and lower abdominal discomfort.  The Veteran reported occasional involuntary soilage of stool in his underwear, incontinence, and constipation to the point where the Veteran strained three times a week.  The Veteran reported having a good appetite, and that his weight was holding.  

In October 2011 the Veteran underwent a rectum and anus conditions (including hemorrhoids) Disability Benefits Questionnaire (DBQ).  The Veteran was diagnosed with internal/external hemorrhoids, rectal stricture, impairment of rectal sphincter control, pruritus ani, and fecal incontinence, with a date of diagnosis for fecal incontinence being approximately February 2011.  The Veteran stated that if he eats at work he will develop gas and must go to the bathroom immediately afterward because of his incontinence.  The Veteran stated that he must keep a change of clothes, and diapers with him.  The Veteran stated that he suffers from embarrassment.  The Veteran also noted that he suffers from constipation with intense pain which renders him unable to work.  The examiner noted the Veteran's medication used.  The examiner deemed the Veteran's hemorrhoids to be large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences with persistent bleeding and fissures.  The examiner deemed the Veteran's anal/perianal fistula as fairly frequent involuntary bowel movements, rectal structure as moderate reduction of lumen, and fairly frequent involuntary bowel movements with regard to the Veteran's impairment of rectal sphincter control.  In review of the functional impact of the Veteran's symptoms, the examiner stated that the Veteran sometimes misses work due to abdominal pain, and that he suffers from fecal incontinence several times a week.  

Evidence of record shows that the Veteran underwent surgery for his hemorrhoids in January 2012.

In April 2012, correspondence from the Veteran's wife was received.  The Veteran's wife stated that his medical ailments caused the Veteran great discomfort and pain which led to his dismissal performance in his personal life and required days off of work.  

Private medical evidence from Cedar-Sinai Medical Center is associated with the record.  A GI motility consultation from May 2013 shows that the Veteran was status post multiple hemorrhoid surgery interventions, as well as chronic constipation.  Medical providers stated that after the Veteran's second lateral sphincterotomy he developed fecal incontinence.  

VA medical records from July 2013 show that the Veteran received follow-up care for his fecal urges and incontinence.  The Veteran reported bloating and lower abdominal pain.  The Veteran endorsed having daily leakage, and that he soils his undergarments twice daily.   

In February 2015 the Veteran underwent a rectum and anus conditions (including hemorrhoids) DBQ.  The Veteran's diagnosed conditions of hemorrhoids, rectal stricture, impairment of rectal sphincter control, and pruritus ani were confirmed.  The Veteran reported having two to three bowel movements with blood on toilet paper.  The Veteran stated that he suffers from incontinence daily with every meal.  The Veteran described his experience as being unable to reach the bathroom with soilage of a small amount of liquid in his underwear.  The Veteran stated that he still suffered from chronic bleeding of his hemorrhoids.  The Veteran's hemorrhoids were characterized as large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences, and having persistent bleeding.  The Veteran's rectal structures were categorized as having moderate reduction of lumen, and moderate constant leakage.  The Veteran's impairment of rectal sphincter control necessitated wearing of pads, and resulted in fairly frequent involuntary bowel movements.  The examiner stated that the functional impact of the Veteran's rectum or anus condition was that the Veteran required having on demand access to a restroom, and also require breaks from prolonged sitting.         

VA medical records from December 2015 show that the Veteran weighed 216 pounds.

Based on the evidence of record, the Veteran's chronic duodenitis does not warrant a rating in excess of 20 percent.  The Board notes the Veteran's symptomatology of abdominal pain, blood in his stool, diarrhea, bloating, and excessive flatulence, however at no time during the appeal period has the Veteran experienced medically noted weight loss and anemia.  The Board specifically points to the July 2010, and August 2010 VA medical findings which found that the Veteran's weight was stable.  The Board also notes that the Veteran's weight has increased during the appeal period, from 205 pounds in January 2008 to 216 pounds as recently as December 2015.  Thus, at no point during the appeal period has the Veteran suffered from weight loss, let alone weight loss that is productive of definite impairment to health.  The Board also notes that the Vetera stated that he had to take days off from work due to his digestive system disabilities, however, the evidence fails to show that the Veteran suffered from incapacitating episodes averaging ten days or more in duration at least four times a year.  The Veteran's self-imposed rest has been sporadic and infrequent, and not of the length to warrant a rating in excess of 20 percent disabling.  Thus, as the Veteran's symptoms show a lack of weight loss, and a lack of recurrent incapacitating episodes, the Veteran is not entitled to a rating in excess of 20 percent for his chronic duodenitis.       

The Veteran's hemorrhoids have manifested in mainly two distinct types of symptoms, bleeding, and leakage.  Prior to November 29, 2010 the Veteran was rated under a hyphenated Diagnostic Code 7336-7333 at 30 percent disabling.  However, the Board finds that the Veteran met the criteria for separate ratings under both Diagnostic Code 7336, and 7333 and is therefore afforded two separate ratings.

Based on the evidence of record, it is clear that the Veteran suffered from extensive leakage for the entire period on appeal.  VAMC records from October 2007 show anal incontinence and occasional leakage, and the January 2008 examiner classified the Veteran's leakage as severe.  Thus, the Veteran's symptoms manifested from stricture of the rectum and anus, mainly the Veteran's extensive leakage, warrant a 50 percent rating prior to November 29, 2010.  At no point during the appeal period has it been shown that the Veteran required a colostomy, and therefore a higher rating under Diagnostic Code 7333 is not warranted.  

The Board also finds that the Veteran's symptoms manifested from his hemorrhoids warrant a 10 percent rating.  Specifically, the January 2008 VA examiner's findings that the Veteran had frequent bleeding, with recurrences.  The medical evidence of record does not show anal fissures until the Veteran's October 2011 VA examination, and the Veteran has not exhibited anemia during the appeal period.  Thus, a 20 percent rating for hemorrhoids under Diagnostic Code 7336 prior to November 29, 2010 is not warranted.  

From the period from November 29, 2010 the Veteran's hemorrhoids are rated at the maximum schedular rating under Diagnostic Code 7336 at 20 percent disabling.  The Board finds that the Veteran's hemorrhoids symptomatology of bleeding and fissures are appropriately rated from November 29, 2010 onward.  For the period from November 29, 2010 the Veteran's rectum and anus, and impairment of sphincter control are rated under Diagnostic Code 7332 as opposed to 7333.  The Veteran is rated at a higher rating, 60 percent, under 7332 and the evidence of record fails to show that the Veteran has complete loss of sphincter control.  During  this period, the medical evidence clearly showed symptoms manifested by "fairly frequent involuntary bowel movements" to warrant the switch in diagnostic codes.  See October 2011 and February 2015 VA examination reports.  Thus, from November 29, 2010 the Veteran's hemorrhoids and fecal incontinence are appropriately rated, and a higher rating is not warranted.       

In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321 . The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Here, the Board finds that the manifestations of the Veteran's digestive system are consistent with the schedular criteria, and there is no objective or competent medical evidence that any manifestations related to the service-connected disabilities are unusual or exceptional.  The Veteran complained of leakage, soilage, abdominal pain, diarrhea, bleeding, bloating, blood in stool, problems with bowel movements, and pain when sitting.  The schedular rating criteria adequately contemplates the degree of impairment caused by the Veteran's chronic duodenitis, rectum impairment, and hemorrhoids and provides for a higher rating with more severe symptoms or clinical findings.  In view of this, referral of this case for extraschedular consideration is not in order.

Additionally, the Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  In this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to a rating in excess of 20 percent for chronic duodenitis is denied.

Entitlement to a 50 percent rating under Diagnostic Code 7333 for hemorrhoids, status postoperative with anal stricture prior to November 29, 2010 is granted, subject to the provisions governing the award of monetary benefits.  

Entitlement to a separate 10 percent rating under Diagnostic Code 7336 for hemorrhoids, status postoperative with anal stricture prior to November 29, 2010 is granted, subject to the provisions governing the award of monetary benefits.

Entitlement to a rating in excess of 20 percent under Diagnostic Code 7336 for hemorrhoids, status postoperative with anal stricture beginning November 29, 2010 is denied.

Entitlement to a rating in excess of 60 percent under Diagnostic Code 7332 for fecal incontinence associated with hemorrhoids, status postoperative with anal stricture beginning November 29, 2010 is denied. 



____________________________________________
TANYA SMITH  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


